Citation Nr: 1520513	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 10 percent for low back strain. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 2004 to December 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO denied service connection for residuals of a traumatic brain injury.  In June 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.

This appeal to the Board of Veterans' Appeals (Board) also arose from a June 2011 rating decision in which the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective October 27, 2010.  In June 2012, the Veteran filed a NOD with the assigned rating.  A SOC was issued in August 2012 that awarded an initial rating of 30 percent, effective October 27, 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

This appeal to the Board of Veterans' Appeals (Board) also arose from a June 2011 rating decision in which the RO granted service-connection for chronic low back strain and assigned a noncompensable rating, effective October 27, 2010.  In June 2012, the Veteran filed a NOD with the initial rating.  A SOC was issued in December 2013 that awarded a 10 percent rating, effective October 27, 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.
 
This appeal to the Board of Veterans' Appeals (Board) also arose from a July 2012 rating decision in which the RO denied a TDIU.  In December 2012, the Veteran filed a NOD.  A SOC was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.
 
Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD and low back strain, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In all substantive appeals, the Veteran requested a hearing before the Board by videoconference from the RO.  The Veteran failed to appear for a hearing scheduled in February 2015 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2014).  

The Board notes that, while the Veteran previously was represented by an attorney, in January 2014 the Veteran granted a power-of-attorney in favor of Massachusetts Department of Veterans Services with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on her behalf.  The Board recognizes the change in representation.

The Board's decision addressing the claims for service connection for residuals of a TBI and for an initial rating in excess of 10 percent for low back strain is set forth below.  The claims for an initial rating in excess of 30 percent for PTSD and for a TDIU are addressed in the remand following the order; those matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  While the Veteran has reported symptoms of tinnitus, left ear hearing loss, left eye, cognitive, memory, and concentration deficits, there is no competent medical evidence that the Veteran currently has residuals of a TBI other than tinnitus that has been service-connected and left ear high frequency hearing loss that does not meet the level of severity for disability. 

3.  Prior to June 18, 2013, the Veteran's service-connected low back strain manifested as pain on exertion but with a normal range of motion and mild scoliosis that did not cause the discomfort. 

4.  Starting June 18, 2013, the Veteran's service-connected low back disorder manifests as lumbar disc bulging, disc space narrowing, and degenerative disc disease with pain and limitation of flexion of 60 degrees or less on repetitive motion and during exacerbations and requires the use of a cane for mobility. 

5.  Starting June 18, 2013, the Veteran's service-connected low back disorder manifests with sciatic nerve root impingement resulting in mild sensory loss and incomplete paralysis of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for low back strain prior to June 18, 2013 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.71a Diagnostic Code 5237 (2014).

3.  The criteria for a rating of 20 percent, but not higher, for low back strain also diagnosed as degenerative disc disease of the lumbar spine, effective June 18, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.71a Diagnostic Code 5237, 5242 (2014).

4.  The criteria for a rating of 10 percent, but not higher, for nerve root impingement and mild sensory loss and incomplete paralysis of the left sciatic nerve associated with the service-connected low back disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.48, 4.124a Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in correspondence in November 2010 and April 2011, the RO provided notice relevant to claims for service connection, explaining what information and evidence was needed to substantiate all five elements of the claim for service connection on a direct and secondary basis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The notices also contained general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After the June 2011 award of service connection for low back strain and the filing of the Veteran's disagreement with the initial rating assigned, the August 2012 and December 2013 SOCs set forth the criteria for higher ratings for the lumbar spine (the timing and form of which suffices, in part, for Dingess/Hartman).  Although the record includes no notice letter specific to the claim for higher rating herein decided, no such letter was required for the downstream, initial rating issues.  See 38 U.S.C.A. § 5103A;VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, and VA  inpatient and outpatient treatment , the latter through August 2014.    

In addition, the Veteran was provided VA examinations or detailed consultations in October 2010, January 2011,  June 2011, and July 2014.  The examinations and consultations are adequate because they included a review of the claims file, accurate summary of the history of the physical disabilities including the Veteran's lay reports of symptoms and loss of function, and clinical observations that can be applied by the adjudicator the applicable rating criteria.  Therefore, no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 


II.  Service Connection

The Veteran served as a U.S. Army plumber with service in Southwest Asia from December 2005 to December 2006.  The Veteran contended in a March 2011 claim and in multiple reports to VA outpatient clinicians and examiners that she sustained a closed head injury from a proximate explosive device while driving a vehicle in Iraq and that she experienced cognitive, neurological, and memory deficits caused by the injury.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To be eligible for disability compensation, however, it is not enough for a Veteran to show that she incurred a disease or injury while in service; she must also show that she has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93 (2007); Shedden, 381 F.3d at 1167. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although organic diseases of the nervous system are listed, residuals of a traumatic brain injury are not listed among the chronic diseases under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records are silent for any symptoms, diagnoses, or treatment for a closed head injury including concussion, headaches, or disturbed hearing or vision.  In post-deployment mental and physical health questionnaires in November 2006, December 2006, and March 2007, the Veteran denied sustaining any wounds or injuries, witnessing any frightening events, or experiencing any chronic symptoms other than irritability.  In a November 2007 discharge physical examination, the Veteran reported recurrent back pain, skin disease, and trouble sleeping but again denied any injuries.  The examiner noted no head, hearing, or vision deficits.  The Veteran received a voluntary honorable discharge because of her pregnancy. 

In October 2010 while an inpatient at a VA facility for alcohol abuse detoxification, mental health providers performed a TBI screening.  The Veteran reported that she had experienced a close ordnance explosion during service in Iraq that caused loss of consciousness, concussion, head injury, irritability, and memory and sleep problems.  Later the same day, a VA psychiatric nurse practitioner performed a more detailed examination and noted the Veteran's report of two TBIs, one during service and another two months ago when she hit her head on a coffee table while intoxicated.  

Approximately one week later in October 2010, the Veteran underwent a "TBI Second Level" evaluation by a VA physician.  The Veteran reported that the injury occurred in September 2006 while driving a vehicle and wearing a helmet.  She reported that she hit the left side of her head on the vehicle window.  She reported that she did not lose consciousness but was dazed for approximately 10 seconds with no post-trauma amnesia.  The physician noted that the Veteran had been diagnosed with PTSD and alcohol abuse but had no previous treatment for TBI.  The Veteran reported current symptoms of clumsiness, blurred vision, poor concentration, forgetfulness, difficulty making decisions, fatigue, slow thinking, anxiety, depression, sleep difficulty, and poor frustration tolerance.  On examination, the physician noted no cranial nerve deficits.  The physician found that the Veteran's symptoms were most consistent with behavioral health conditions and that they were not related to the TBI.  She referred the Veteran for a vison and neurologic examination and continuation of substance abuse treatment.  

In November 2010, a VA optometrist performed a vision examination and noted the same account of the head injury while driving a vehicle in Iraq.  The Veteran reported some on-going blurriness in her left eye, the side of the trauma.  On examination, distant visual acuity was 20/20 on the right and 20/30 on the left with no loss of field of view and no organic eye abnormalities.  The optometrist diagnosed myopia and astigmatism with the refractive error greater on the left.  The Veteran also underwent an audiometric examination.  The same month, a VA audiologist noted the same reports by the Veteran of the head injury and she experienced difficulty hearing conversation in the left ear and tinnitus sensed on the left.  Testing showed normal hearing bilaterally except for some mild asymmetrical loss on the left above 4000 Hz.  The testing did not show a degree of hearing loss that met the VA criteria for disability.  See 38 C.F.R. § 3.385 (2014).  

In January 2011, the Veteran underwent a VA neurological examination.  The examination focused on restless leg syndrome, but the neurologist noted the Veteran's report of the head injury and current symptoms as noted in previous examinations.  The neurologist noted a normal examination.

In February 2011, the Veteran underwent a neuropsychology TBI screening.  A VA neuropsychologist noted a review of the electronic medical records and interviewed the Veteran who provided more detail of the vehicle explosion.  She reported that that she thought that she blacked out for 10 to 15 seconds but then continued to drive the vehicle for another two miles to the destination.  The Veteran denied any symptoms of confusion, nausea, photosensitivity, and changes in cognition immediately or in the days and weeks following the event.  She reported that she was seen by a field medic but allowed to continue her duties.   The neuropsychologist noted a detailed account of the Veteran's post service marital, occupational, and heavy substance abuse history and her behavioral symptoms and difficulties.  The Veteran reported a "horrible" memory and difficulty concentrating starting in December 2007 or early 2008 that became more severe in the previous four to six months.  Although the Veteran's performance in memory, cognition, and executive function tests were below that expected, the examiner that the performance was inconsistent and represented a below cutoff level of effort.  The examiner noted, 

Although she may have sustained a mild traumatic brain injury (mTBI) resulting from a blast exposure in 2006, her current reported symptoms are not likely to have resulted from that mild injury given that she did not report cognitive difficulties until the following year.  Instead, it is more likely that her current perceived concentration and memory difficulties stem from her persisting symptoms of depression and PTSD, as well as sleep disturbance and significant psychosocial stressors.  It is anticipated that her current cognitive difficulties will being to resolve following improvement in symptoms of PTSD and depression along with continued abstinence.

In May 2011, a VA audiologist noted the same noise and explosion experiences in service including the Veteran's head trauma on the left side of a vehicle.  However, the Veteran reported the onset of tinnitus on another occasion after firing a machine gun in training.  Testing continued to show hearing acuity below the threshold for disability.  In a June 2011 addendum, the audiologist noted that the Veteran's mild hearing loss above 4000 Hz on the left was likely caused by the explosive blast. 

In June 2011, the RO granted service connection for tinnitus caused by exposure to ordnance detonations and other loud noise in service.  The RO denied service connection for residuals of a TBI because no injuries or treatment were noted in service and because there was no competent evidence of residuals of the injury noted on several examinations.  The Veterans June 2012 notice of disagreement and January 2014 substantive appeal are silent for any specific challenges or further lay evidence in support of the claim.  

In July 2014, the Veteran underwent a comprehensive mental health examination.  A VA psychologist reviewed the claims file and noted the previously diagnosis of  mild TBI. The psychologist noted that it was unlikely that the Veteran experienced any permanent brain damage and that her current symptoms such as nightmares, avoidance behavior, hypervigilance, and reexperiencing events are that of classic PTSD and are not those typically associated with brain injury.  Further, the psychologist referred to the February 2011 neuropsychology assessment and concurred that that memory and concentration deficits were more likely reflective of depression and anxiety than a result of head trauma.  

The Board finds that service connection for residuals of a TBI is not warranted because the weight of competent evidence is that the Veteran does not have residual disability of a TBI other than tinnitus which is separately service-connected and left side high frequency hearing loss which is below the threshold for disability.  

The Veteran is competent and credible, though occasionally inconsistent, in her report of the circumstances of the blast and injury.  She inconsistently reported no immediate injuries on various service questionnaires and physical examinations, a brief period of being dazed, and a complete loss of consciousness after the event.  Nevertheless, the Board finds that the Veteran's lay reports are competent and credible in that she did likely sustain mild trauma to the left side of the head from contact with a vehicle window while wearing her helmet and was then capable of continuing her driving duties with no immediate neurologic symptoms.  Her reports of her observable symptoms are also competent and credible because they have been accepted by clinicians, although the neuropsychologist noted that some testing responses involved a low level of effort.  The Veteran is not competent to determine the etiology of her symptoms as this is a complex medical matter requiring training and experience that the Veteran does not possess.  

Regarding the existence of current residuals of a TBI other than tinnitus and left ear high frequency hearing loss, the Board finds that the weight of competent evidence is that she does not have residuals of a TBI but rather that any current cognitive and memory deficits are associated with mental health disabilities.  Although she had an opportunity after her deployment and during a discharge physical examination, the Veteran did not report the injury or any residual symptoms.  After service, her symptoms were thoroughly evaluated on many occasions by a neurologist, a neurophysiologist, and vision and hearing examiners.  The Board places greatest probative weight on the VA neurologic and neuropsychologic examinations and opinions in October 2010, January 2011, and February 2011 that specifically addressed the nature and timing of the trauma, all the Veteran's neurological, cognitive, and behavioral symptoms and consistently determined that the Veteran did not have residuals of the head trauma other than tinnitus and left hear high frequency hearing loss and specifically attributed the cognitive, executive, and memory deficits to mental health disorders.  Although the Veteran sincerely believes that her left eye visual acuity was also a residual of the TBI, the November 2010 optometrist diagnosed only myopia and astigmatism which are correctable refractive errors and not caused by the trauma.  There are no contrary competent clinical observations or opinions that establish any cognitive, memory, neurologic, or behavioral symptoms to be residuals of the TBI.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Initial Rating

As noted above, the Veteran served as a U.S. Army plumber with service in Southwest Asia.  In a June 2012 notice of disagreement, the Veteran implied that her low back disability is more severe than is contemplated by the initial noncompensable rating. 

In December 2013, the RO granted an initial rating of 10 percent, effective October 27, 2010, the date of receipt of the claim for service connection.  The Veteran perfected a substantive appeal in January 2014 and is presumed to seek the highest possible rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The criteria for evaluating lumbosacral strain, spinal stenosis, and degenerative arthritis of the spine (for Diagnostic Codes 5237 and 5242) are set forth in a General Rating Formula for Diseases and Injuries of the Spine (General Formula).  See  38 C.F.R. § 4.71a.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Degenerative disc disease may also be rated under the Formula for Rating Intervertebral disc syndrome on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2014).  As noted below, there is no clear evidence of incapacitating episodes requiring treatment and bed rest prescribed by a physician.  Therefore, this method is not applicable in this case.  

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Medical evidence includes references to sciatic nerve root impingement.  A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for foot drop and no active movement below the knee. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a (2014).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  

Considering the pertinent evidence in light of the above, the Board finds that an initial rating in excess of 10 percent prior to June 18, 2013 for the Veteran's chronic low back strain is not warranted, but that an increased rating of 20 percent for degenerative disease of the lumbar spine with disc bulging is warranted effective June 18, 2013, the date of emergency treatment for disc disease and lower left extremity neuropathy.  Further, an additional rating of 10 percent for mild incomplete paralysis and loss of sensation of the sciatic nerve is also warranted, effective June 18, 2013.  

Service treatment records show that the Veteran was treated for low back pain on several occasions following exertion.  In December 2004, the Veteran sought treatment for chronic low back pain that had preceded service.  In February 2005, the Veteran underwent chiropractic therapy for nonallopathic lumbar lesions after moving heavy furniture.  X-rays at that time were normal.  In April 2007, the Veteran again sought treatment for left costovertebral angle and low back pain, and X-rays were again normal.  Chronic low back pain was noted by the military physician on a November 2007 discharge physical examination.  

In October 2010, the RO received the Veteran's claim for service connection for scoliosis.  

In January 2011, a VA physical therapist noted the Veteran's report of a proximate explosive blast while driving a vehicle in Iraq and subsequently experiencing intermitted low back pain of variable intensity.  The Veteran reported difficulty bending to make beds but was able to run 2.8 miles and walk 2 miles daily.   The therapist noted a mild scoliotic curve.  Range of motion was zero to 98 degrees in flexion, zero to 40 degrees in extension, and zero to 45 and 35 degrees in right and left lateral flexion.  Muscle strength and reflexes were normal.  The therapist recommended soft tissue massage and stretching to improve flexibility.  

In June 2011, a VA physician noted a review of the claims file and the Veteran's report of low back pain during and after service starting with having to wear body armor and carry a machine gun and rucksack while deployed to Southwest Asia.  The physician noted the history of chiropractic therapy and the negative X-rays.  The Veteran reported that she continued to experience episodes of back pain after lifting or moving "the wrong way" and used a transcutaneous electric nerve stimulation device and muscle relaxant medication.  The Veteran reported that she did not use a cane or support device and could walk several miles but could not run during an exacerbation.  The Veteran could perform all daily activities independently and worked as a VA shuttle driver.  On examination, the physician noted a normal gait and only slight left and reverse right scoliosis that were barely visible.  Range of motion of the thoracolumbar spine was zero to 100 degrees in flexion, zero to more than 30 degrees in extension, and zero to 30 degrees in right and left lateral flexion and rotation, all without discomfort or additional loss of function on repetition.  The combined range of motion was 250 degrees.  There was normal strength and no reflex or sensory deficits in the lower extremities.  X-rays were normal with the exception of the very slight scoliosis.  The physician found that the scoliosis did not cause back pain but rather that the Veteran experienced chronic muscle strain that was related to that noted during active service. 

In June 2011, the RO granted service connection for chronic low back strain and assigned a noncompensable rating, effective October 27, 2010, the date of receipt of the claim for service connection.  

On June 18, 2013, the Veteran was admitted to a private hospital for sudden onset left foot drop and numbness.  The attending physician noted that the Veteran was a college student majoring in criminal justice.  A computed tomography scan of the lumbar spine showed disc protrusions at three levels.  A follow-up magnetic resonance image confirmed the disc protrusions as well as space narrowing and listhesis or degenerative changes at several levels.  Clinicians also diagnosed paresis of the left foot.  The records do not contain functional evaluations.  These records were not obtained and associated with the file until July 2014. 

In a December 2013 statement of the case, the RO granted an initial rating of 10 percent for chronic low back strain.  Although the range of motion observed in June 2011 was normal and pain free, the RO cited the Veteran's lay statements of pain on motion during activities and assigned an initial 10 percent rating, effective October 27, 2010.  

In July 2014, a VA physician noted a review of the claims file including the newly acquired private hospital records and imaging studies from 2013.  The Veteran reported working as a manager at a retail store and attending college part time.  Following the treatment for foot drop and imaging studies showing multiple level disc bulging and degenerative disease, the Veteran underwent physical therapy for three months with some improvement.  However, she reported that she continued to occasionally "throw her back out" and was unable to fully straighten her back.  The Veteran reported using a cane for stability and surface medication but declined recommendations for surgery.  On examination, range of motion of the thoracolumbar spine was zero to 65 degrees in flexion, zero to 15 degrees in extension, and zero to 20 degrees in right and left lateral flexion and rotation, all with pain at the end of the range of motion.  The combined range of motion was 160 degrees.  The physician noted that there was an additional loss of function on repetition of 60 degrees flexion and 15 degrees right lateral flexion.  He further noted that there was likely additional loss of function during an exacerbation which he was unable to quantify.   The physician observed tenderness on palpation and muscle spasms and guarding that did not cause an abnormal gait or spinal contour.  The physician noted mild reduction in strength and mild sensory deficit, numbness, and paresthesia in the left lower extremity caused by nerve impingement of the sciatic root from the spinal disease.  The physician inconsistently checked a box on the examination report form indicating that the Veteran experienced incapacitating episodes in the past year, but noted in text that no such episodes occurred.  

The Board finds that an initial rating in excess of 10 percent prior to June 18, 2013 is not warranted.  Although the Veteran credibly reported chronic muscle discomfort and back pain, especially on exertion, the range of motion was normal and pain free during the examination.  The Board places greatest probative weight on the observations and opinions of the VA physician in June 2011 who observed normal strength and no reflex or sensory deficits in the lower extremities and found that the very slight scoliosis did not cause back pain.  VA outpatient treatment was limited to physical therapy and the Veteran was able to walk and run with no significant limitations. 

The Board finds that since the private hospitalization admission on June 18, 2013, the weight of competent evidence showed an increase in severity of the back disorder with diagnoses of lumbar disc bulging and degenerative disease and associated neurological deficits in the left lower extremity.  Range of motion was not measured at this time, but the Board places greatest probative weight on measurements obtained one year later by the VA physician in July 2014.  The physician noted a range of flexion of zero to 60 degrees after repetition as well as acknowledging the likelihood of additional limitations during exacerbations even though not observed at the time.  Therefore, a 20 percent rating under the General Formula is warranted.  Further, the physician diagnosed mild sensory deficit, numbness, and paresthesia in the left lower extremity caused by nerve impingement of the sciatic root from the spinal disease.  Therefore, an additional 10 percent rating is warranted under Diagnostic Code 8520 for mild sensory loss and incomplete paresthesia of the left sciatic nerve, effective June 18, 2013, the earliest date when the disc bulging was identified in imaging studies.  Although the physician made inconsistent notations regarding incapacitating episodes, the Veteran did not report any such episodes and none are noted in the VA outpatient records through August 2014.  

Higher ratings under the General Formula and Diagnostic Code 8520 are not warranted because the range of motion and limitation of function is not more severe and because the lower leg numbness and loss of sensation is not moderate.  On admission to the hospital in June 2013, the Veteran did experience left foot drop.  However, function was regained and the Veteran is able to walk limited distances with the use of a cane and is able to work in a retail store and attend college classes.  There is no indication that she is unable to perform daily activities of living including driving and automobile.  

In reaching the above determinations, the Board also considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has resolved reasonable doubt the Veteran's favor in assigning increased ratings of 20 percent for the lumbar spine and 10 percent for associated neurologic deficits, effective June 18, 2013, the Board also finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent prior to June 18, 2013.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected low back disorder and left extremity neuropathy been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Here, the rating criteria adequately contemplate the Veteran's back pain, limited motion, and left foot numbness, and their contribution to his mobility limitations.  The Veteran has been prescribed anti-inflammatory medication for back discomfort but has declined surgical intervention.  She has not reported any limiting side effects of the medication or other symptoms relevant to the spine and left lower extremity that are not addressed in the schedular criteria.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For all the foregoing reasons, the Board finds that referral of the claim for extra-schedular consideration is not warranted, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all points pertinent to appeal.   The rating schedule fully contemplates the described symptomatology to the extent attributable to the service-connected chronic lumbar strain, later diagnosed a degenerative disc disease, and provides for ratings higher than that assigned based on more significant functional impairment, should the service-connected disability worsen.  Moreover, there is no medical indication or specific argument that the applicable criteria are inadequate to rate the service-connected lumbar spine disability under consideration at any pertinent point.   

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's lumbar spine disease and lower leg neuropathy has been appropriately rated as single disabilities, and have been considered in the overall assessment of mobility.  There is no additional, indistinguishable lumbar spine or left lower extremity impairment.  As the current appeal does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the matter for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that the Court has held that a request for a TDIU may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, there is an express claim for a TDIU which is addressed in the remand section below.  

ORDER

Service connection for residuals of a traumatic brain injury (TBI) is denied. 

An initial rating in excess of 10 percent for chronic lumbar strain prior to June 18, 2013, is denied. 

A rating of 20 percent, but not higher, for chronic lumbar strain with degenerative disc disease, effective June 18, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating of 10 percent, but not higher, for mild and incomplete paralysis of the sciatic nerve, effective June 18, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.  



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims for a rating in excess of 30 percent for PTSD and for a TDIU is warranted.  

As noted above, the Veteran served as a U.S. Army plumber with service in Southwest Asia.  In an August 2011 notice of disagreement, the Veteran reported several traumatic experiences during service.  The Veteran has identified additional sources of evidence relevant to the claim for an increased rating for PTSD and for a TDIU, and VA must attempt recovery of the records to satisfy the duty to assist the Veteran in the development of the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As for VA records, it is also noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In an August 2012 statement of the case, the RO relied in part on a VA mental health examination performed on May 11, 2011 by examiner S.B. at the VA Medical Center in Boston.  The electronic file available to the Board contains only a cover sheet in which the examiner refers to "CPRS Note" that is not in the electronic files.  The AOJ must obtain a copy of the May 11, 2011 examination report and associate it with the electronic files so that the record before the Board is complete. 

In an October 2013 outpatient mental health assessment, the clinician noted that the Veteran had been referred for further treatment by VA Vet Center licensed social worker, B.M.  The letter of referral was quoted by the clinician and indicated that the Veteran was receiving on-going counseling or therapy at the Vet Center.  Therefore a request for the Vet Center records and association of any records received with the electronic claims files is also necessary to ensure that the record is complete. 

Finally, in October 2010, the Veteran noted that she had received treatment by two clinicians at the Community Psychiatric Center.  The Vet Center counselor also referred to private treatment at a local community health center.  Although the Veteran has not provided sufficient information for VA to obtain these private treatment records, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, all outstanding, pertinent private (non-VA) medical records-to include from the Community Psychiatric Center and from any community providers in Falmouth, Massachusetts including Dr. F. and Dr. M.H.K., possibly providing care at the Falmouth Community Health Center.  Thereafter, the AOJ must attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any medical examination and/or opinion, if appropriate), prior to adjudicating the claim remaining on appeal.  

The Board will defer analysis and decision on the claim for a TDIU as it is intertwined with the pending claim for an increased initial rating for PTSD.  
Accordingly, the case is remanded for the following actions:

1.  Obtain the following VA records: 

a. The May 11, 2011 VA mental health examination report;  

b.  All records of Vet Center counseling by social worker B.M.; and  

c. All other outstanding, pertinent records of VA records mental health evaluation and/or treatment since August 2014.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to mental health treatment that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding records from any private community psychiatric care centers or residence programs identified in the October 2010 authorization and as noted by clinicians in October 2013 treatment records.  
 
Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Undertake corrective action any specified action is not undertaken, or is taken in a deficient manner.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include obtaining any medical examination and/or opinion, if appropriate), readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

6.  If either benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


